The judgment of the court wes pronounced by
Slidell, J.
Watson having been placed on the tableau of distribution of the succession of Chaille as a privileged creditor, by reason of his having been the vendor of certain slaves and articles of furniture, Copley opposed the allowance of this privilege. The opposition was rejected, and Copley appealed. The slaves and moveables were sold, and delivered by Watson to the deceased, in Mississippi. Itis proved that in Mississippi slaves are considered as moveables. It is a matter pertaining to the history of this Union, and of which the court is bound to take judicial notice, that the common law is the basis of the jurisprudence of the State of Mississippi.
Such also are the relations of this State with the other States of this Union, and such are the daily necessities of the administration of justice, that it would be wrong for us, at this day, to say that this court will not take judicial notice of what the common law is, and that, instead of searching for it ourselves in the commentaries of such authors as Blackstone and Kent, whose works are daily quoted in this tribunal, and the perusal of which the court has made a pre-requisite of admission to the bar, we will only notice it when proved as a fact by the testimony of witnesses.
Taking judicial notice of the common law, and that it forms the basis of the jurisprudence of Mississippi, it is our duty to know that the vendor’s privilege upon moveables, as recognized in our Code, is unknown in that system, and that at common law he who absolutely sells and delivers a moveable is, in the distribution of the assets of a succession among creditors, a more ordinary creditor for its price. See Wiston v. Stodder, 8 Martin, 135. Unless the common law has been modified by statute in Mississippi, which has not been proved nor even suggested, Watson would have had no privilege as vendor in Mississippi, and as such can have none here.
We must also remark as to the slaves, that, even if the vendor’s privilege existed in Mississippi, it could not have been preserved against Louisiana creditors in this State, without being recorded according to our law. Upon their arrival and the domiciliation of their owner here, our laws operated upon them; they became immovables ; and the vendor, to preserve his privilege upon an immovable, must record it. Civil Code, art. 3238.
It is therefore decreed that the judgment of the court below be reversed, so far as it accords to Watson the vendor’s privilege; that the said Watson be ranked as an ordinary creditor; and that this cause be remanded for further proceedings, according to law; the costs of the said opposition and of this appeal to be borne by the succession.